DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are not persuasive.  Applicant argues that the claims are allowable because “Tandon fails to tach or suggest monitoring resource usage associated with a specific process …Tandon fails to teach or suggest “determining that the usage of the one or more computing resources by the networking process satisfies at least one criterion.” (Applicant’s Remarks, Pg. 8). Examiner respectfully disagrees. Tandon teaches monitoring resource usage for all processes including network processes (Column 6, Lines 32-43, the hardware drivers may generate information indicating occurrence of events associated with the hardware components. In some implementations, the hardware drivers may monitor the hardware components for events (e.g., a processor exceeding a load threshold, a temperature of a power supply exceeding a temperature threshold, an interface exceeding a utilization threshold, and/or the like). When events occurs are detected based on monitoring, the hardware drivers may generate the information indicating the occurrence of the events associated with the hardware components). Furthermore Shigeta teaches the newly also teaches this feature. ([0013], the management apparatus 409 monitors the virtual machines 101 that are used in the system. And when a processing load of any of the virtual machines 101 becomes excessive, the management apparatus 409 performs a scale-out processing).  Tandon and Shigeta also teach “determining that the usage of the one or more computing resources by the networking process satisfies at least one criterion (Tandon, Column 6, Lines 32-43, the hardware drivers may generate information indicating occurrence of events associated with the hardware components. In some implementations, the hardware drivers may monitor the hardware components for events (e.g., a processor exceeding a load threshold, a temperature of a power supply exceeding a temperature threshold, an interface exceeding a utilization threshold, and/or the like). When events occurs are detected based on monitoring, the hardware drivers may generate the information indicating the occurrence of the events associated with the hardware components; and Shigeta, [0113], the management apparatus 409 monitors the virtual machines 101 that are used in the system. And when a processing load of any of the virtual machines 101 becomes excessive, the management apparatus 409 performs a scale-out processing ). This response is also applicable to Applicant’s second argument on page nine or Applicant’s Remarks.
	Applicant also argues that the claims are allowable because “Shigeta determines software that should not be installed on a new virtual machine. Never installing software is neither equivalent nor suggestive to modifying execution parameters for an application in a virtual machine. Shigeta never installs the software itself in the virtual machine meaning that it could never be modified in the virtual machine.” (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. Shigeta teaches monitoring resource usage and responding to said monitoring ([0113], the management apparatus 409 monitors the virtual machines 101 that are used in the system. And when a processing load of any of the virtual machines 101 becomes excessive, the management apparatus 409 performs a scale-out processing).
	Applicant also argues that the claims are allowable because “Shigeta describes limiting resource consumption by virtual machines by limiting applications installed on the virtual machines. However, claim 7 specifically provides that the parameters include “a communication acceptance rate associated with the at least one application, a processing rate associated with the at least one application, or an input/output networking limitation associated with the at least one application.” Merely, preventing the installation of an application as described in Shigeta is neither equivalent nor suggestive to modifying communication or processing rates associated with an application that is already in a virtual machine. Accordingly, the prior art fails to teach or suggest “wherein the one or more execution parameters associated with the at least one application comprise a communication acceptance rate associated with the at least one application, a processing rate associated with the at least one application, or an input/output networking limitation associated with the at least one application,” as recited by claim 7.” (Applicant’s Remarks, Pg. 10). Examiner respectfully disagrees. Shitgeta teaches modifying execution parameters of an overloaded virtual machine by offloading processing to another virtual machine and eliminating a cause of the overloading. ([0285], software related to processes, of the process groups that are operated by the overloaded virtual machine 101, which satisfy the predetermined condition are selectively installed in a new virtual machine 101. Therefore, it is possible to limit the software that is installed, and thus to reduce consumption of resources in virtual machines 101 to be newly deployed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tandon et al. (United States Patent 11080083) in view of Shigeta et. al (United States Patent Application Publication 2015/0277957).
As per claim 1, Tandon teaches the invention substantially as claimed including, a method comprising: 
	in a hypervisor of a host (Column 4, Lines 26-32, The kernel may include a computer program that is a core of an operating system of the computing resource. The kernel may have complete control over everything in the computing resource, and may manage start-up of the computing resource, input/output requests from software, translating input/output requests into data-processing instructions, memory, and/or the like) , monitoring usage of one or more computing resources (Column 6, Lines 9-16, the host platform may register the hardware event plugins with the kernel. In some implementations, the host platform may identify, for the kernel, locations of the hardware event plugins, events associated with each of the hardware event plugins, hardware components associated with each of the hardware event plugins, and/or the like; see further col. 9, lines 26-30; col. 10, lines 6-13.) by a networking process (Column 4, Lines 48-56, an event may include …a utilization of a hardware component exceeding a predetermined utilization threshold (e.g., an interface receiving more traffic than the interface can process); and/or the like); 
	determining that the usage one or more computing resources by the networking process satisfies at least one criterion (Column 4, Lines 48-56, an event may include …a utilization of a hardware component exceeding a predetermined utilization threshold (e.g., an interface receiving more traffic than the interface can process); and/or the like); and 
	in response to determining that the computing resources by the networking process satisfies at least one criterion, notifying the one or more virtual machines supported by the hypervisor (Column 6, 39-44, When events occurs are detected based on monitoring, the hardware drivers may generate the information indicating the occurrence of the events associated with the hardware components. The hardware drivers may provide the information indicating the occurrence of the events associated with the hardware components to the kernel. In some implementations, the hardware drivers may provide, to the kernel; Column 12, Lines 50-53, process 400 may include providing, based on execution of the script, a notification to the virtual machine the notification indicating the occurrence of the event associated with the hardware component) [to modify one or more execution parameters associated with at least one application in each of the one or more virtual machines]. 

	Tandon fails to specifically teach, monitoring usage of one or more computing resources by a networking process  provided by the hypervisor  for forwarding or blocking packets to and from one or more virtual machines, and in response to determining that the computing resources satisfy at least one criterion, notifying one or more virtual machines supported by the hypervisor to modify one or more execution parameters associated with at least one application in each of the one or more virtual machine.
	However, Shigeta teaches, monitoring usage of one or more computing resources by a networking process provided by the hypervisor for forwarding or blocking packets to and from one or more virtual machines ([0113], the management apparatus 409 monitors the virtual machines 101 that are used in the system. And when a processing load of any of the virtual machines 101 becomes excessive, the management apparatus 409 performs a scale-out processing; and [0114], In order to monitor the virtual machine 101a, the management apparatus 409 periodically makes an inquiry to the virtual machine 101a about the processing load (S701). When doing this, the management apparatus 409 may also periodically make an inquiry to the hypervisor 407 that controls the virtual machine 101a to inquire about the processing load of the virtual machine 101a); and 
	in response to determining that the computing resources satisfy at least one criterion ([0116], The management apparatus 409, in a detection processing, detects one of the virtual machines 101, whose processing load exceeds a predetermined threshold (S707). In this example, it is assumed that the processing load of the virtual machine 101a exceeds the predetermined threshold), notifying the one or more virtual machines supported by the hypervisor to modify one or more execution parameters associated with at least one application in each of the one or more virtual machine ([0118], the management apparatus 409 sends a request to the virtual machine 101a to select a process that is the cause for the excessive load of the virtual machine 101a (S713); [0119], After receiving the selection request, the virtual machine 101a, in a selection processing that is included in a fourth agent processing (S715), selects a process that satisfies a predetermined condition (S717)… the virtual machine 101a identifies, in a first identification processing that is included in the fourth agent processing (S715), the name of the setup automation data of the software related to the selected process (5719). Then, the virtual machine 101a transmits the identified name of the setup automation data to the management apparatus 409 (S721); [0134], The selection unit 1013 performs a processing to select a process that satisfies a predetermined condition. The first identification unit 1015 performs a processing to identify setup automation data for software that is related to the selected process; [0285], software related to processes, of the process groups that are operated by the overloaded virtual machine 101, which satisfy the predetermined condition are selectively installed in a new virtual machine 101. Therefore, it is possible to limit the software that is installed, and thus to reduce consumption of resources in virtual machines 101 to be newly deployed; and [0288], the process related to the greatest processing load of all of the processing loads of the processes is selected, so the efficiency of dispersing the processing load is increased, and it is possible to effectively use the resources that are assigned to the software related to that process in a new virtual machine 101).
	Tandon and Shigeta are analogous because they are each related to managing virtual machines in accordance with performance requirements. Tandon teaches a method of monitoring hardware used by virtual machines and reporting hardware performance to virtual machines (Abstract, The device may receive, the kernel, information indicating occurrence of the event associated with the hardware component, and may cause, via the event plugin, execution of the script based on the occurrence of the event associated with the hardware component. The device may provide, based on execution of the script, a notification to the virtual machine, where the notification may indicate the occurrence of the event associated with the hardware component). Shigeta also teaches managing virtual machines in accordance with performance requirements (Abstract, upon detecting that a processing load of a first virtual machine among one or plural virtual machines exceeds a threshold, deploying a second virtual machine that is a new virtual machine; selecting a process that satisfies a predetermined condition based on processing loads of plural processes operating in the first virtual machine; first specifying first information for identifying first software related to selected process; and setting up the first software on the second virtual machine based on the first information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Tandon would be modified with the reassignment mechanism taught by Shigeta in order to manage overload conditions in a virtual machine environment. Therefore, it would have been obvious to combine the teachings of Tandon and Shigeta.

As per claim 2, Shigeta teaches, wherein notifying the one or more virtual machines comprises notifying one or more agents in the one or more virtual machines ([0095], In the virtual machine 101a, an agent 501 and an OS 503 operate. The agent 501 performs, for example, processings for system construction and automatic scaling for the virtual machine 101a side), and wherein the method further comprises, in each of the one or more agents, modifying the one or more execution parameters associated with the at least one application ([0133], The agent 501 has an acceptor 1001, a transmitter 1003, a setup unit 1005, a first association unit 1007, a measurement unit 1009, a second association unit 1011, a selection unit 1013, and a first identification unit 1015; [0134], The selection unit 1013 performs a processing to select a process that satisfies a predetermined condition. The first identification unit 1015 performs a processing to identify setup automation data for software that is related to the selected process; [0285], software related to processes, of the process groups that are operated by the overloaded virtual machine 101, which satisfy the predetermined condition are selectively installed in a new virtual machine 101. Therefore, it is possible to limit the software that is installed, and thus to reduce consumption of resources in virtual machines 101 to be newly deployed; and [0288], the process related to the greatest processing load of all of the processing loads of the processes is selected, so the efficiency of dispersing the processing load is increased, and it is possible to effectively use the resources that are assigned to the software related to that process in a new virtual machine 101).

As per claim 3, Shigeta teaches, further comprising: 
	in response to determining that the usage of one or more computing resources by the networking process satisfy the at least one criterion, selecting the one or more virtual machines from a set of virtual machines on the host based on the at least one application in each of the one or more virtual machines ([00016], The management apparatus 409, in a detection processing, detects one of the virtual machines 101, whose processing load exceeds a predetermined threshold (S707). In this example, it is assumed that the processing load of the virtual machine 101a exceeds the predetermined threshold; [0118], the management apparatus 409 sends a request to the virtual machine 101a to select a process that is the cause for the excessive load of the virtual machine 101a (S713); and [0119], After receiving the selection request, the virtual machine 101a, in a selection processing that is included in a fourth agent processing (S715), selects a process that satisfies a predetermined condition (S717)… the virtual machine 101a identifies, in a first identification processing that is included in the fourth agent processing (S715), the name of the setup automation data of the software related to the selected process (5719). Then, the virtual machine 101a transmits the identified name of the setup automation data to the management apparatus 409 (S721)).

As per claim 4, Shigeta teaches, further comprising obtaining a selection, wherein the selection associates the at least one application in the one or more virtual machines to the at least one criterion ([0119], After receiving the selection request, the virtual machine 101a, in a selection processing that is included in a fourth agent processing (S715), selects a process that satisfies a predetermined condition (S717)… the virtual machine 101a identifies, in a first identification processing that is included in the fourth agent processing (S715), the name of the setup automation data of the software related to the selected process (5719). Then, the virtual machine 101a transmits the identified name of the setup automation data to the management apparatus 409 (S721)).

As per claim 5, Tandon teaches, wherein the one or more computing resources comprise memory usage, processing system usage (Column 4, Lines 48-51, an event may include a load associated with a hardware component exceeding a predetermined load threshold, (e.g., a processor experiencing overload conditions)), and/or physical network interface usage (Column 4, Lines 53-56, an event may include …a utilization of a hardware component exceeding a predetermined utilization threshold (e.g., an interface receiving more traffic than the interface can process); and/or the like).

As per claim 6, Tandon teaches, further comprising determining the at least one criterion based on physical resources available on the host computing system (Column 4, Lines 48-56, an event may occur when a threshold associated with the hardware component is satisfied. For example, an event may include a load associated with a hardware component exceeding a predetermined load threshold, (e.g., a processor experiencing overload conditions); a temperature of a hardware component exceeding a predetem1ined temperature threshold (e.g., a power supply overheating); a utilization of a hardware component exceeding a predetermined utilization threshold (e.g., an interface receiving more traffic than the interface can process); and/or the like).

As per claim 7, Shigeta teaches, wherein the one or more execution parameters associated with the at least one application comprise a communication acceptance rate associated with the at least one application, a processing rate associated with the at least one application ([0285], software related to processes, of the process groups that are operated by the overloaded virtual machine 101, which satisfy the predetermined condition are selectively installed in a new virtual machine 101. Therefore, it is possible to limit the software that is installed, and thus to reduce consumption of resources in virtual machines 101 to be newly deployed), or an input/output limitation associated with the at least one application.


As per claim 8, Shigeta teaches, wherein notifying the one or more virtual machines to modify the one or more execution parameters comprises notifying the one or more virtual machines to decrease or increase at least one value associated with the execution parameters ([0285], software related to processes, of the process groups that are operated by the overloaded virtual machine 101, which satisfy the predetermined condition are selectively installed in a new virtual machine 101. Therefore, it is possible to limit the software that is installed, and thus to reduce consumption of resources in virtual machines 101 to be newly deployed).

As per claim 9, Shigeta teaches, wherein the networking process comprises a firewall process, a switching process, or a routing process ([0086], The network 303 for users is used for user communication among the physical servers 301a to 301c, and for user communication between the physical servers 301a to 301c and the Internet side).

As per claim 10, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 11, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 9 and is rejected for the same reasons.
As per claim 19, this is the “apparatus claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 20, this claim is similar to claim 5 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199